Concurring Opinion by
Judge Doyle :
I concur in the result reached by the majority, but for the reasons which follow, I cannot join in .the rationale of the opinion. While I agree that the Work*77men’s Compensation Appeal Board (Board) erred in ■increasing the amount of the Claimant’s compensation, I do not believe that it was error for the Board to have viewed the scar. Implicit in the majority opinion is the prohibition of any observation of a claimant’s disfigurement by the Board in the first instance. Simply stated, I do not believe the case law which circumscribes the Board’s review authority in workmen’s compensation cases of this kind compels such a rule.
In Universal Cyclops Steel Corporation v. Krawcsynski, 9 Pa. Commonwealth Ct. 17.6, 305 A.2d 757 (1973), we established the rule that the Board could not' substitute its findings for those of the referee without taking additional evidence. Thereafter, in Forbes Pavilion Nursing Rome, Inc. v. Workmen’s Compensation Appeal Board, 18 Pa. Commonwealth Ct. 352, 336 A.2d 440 (1975), we interpreted the 1972 amendments to the Pennsylvania Workmen’s Compensation Act1 to restrict the Board’s authority to take additional evidence to those instances where the findings or decision of the referee is not supported by substantial competent evidence. Nevertheless, in Workmen’s Compensation Appeal Board v. Jones & Laughlin Steel Corp., 25 Pa. Commonwealth Ct. 542, 360 A.2d 854 (1976), we held that the Board’s reception of evidence by its personal view of a claimant’s iscar in a disfigurement case was proper as an exception to the general rule in Forbes.
Subsequently, our Supreme Court in McGartland v. Ampco-Pittsburgh Corp., 489 Pa. 205, 413 A.2d 1086 (1980) held that workmen’s compensation cases in*78volving loss of use were no exception to the general rule established in Forbes that the Board cannot take additional evidence and substitute its own findings for those of the referee, where the referee’s findings are supported by competent evidence. Commonwealth Court has since extended the precise rule of McGartland to apply also in disfigurement cases. Purex Corp. v. Workmen’s Compensation Appeal Board, 66 Pa. Commonwealth Ct. 499, 445 A.2d 267 (1982); St. Joe Zinc v. Workmen’s Compensation Appeal Board, 59 Pa. Commonwealth Ct. 363, 429 A.2d 1262 (1981); United States Steel Corp. v. Workmen’s Compensation Appeal Board, 52 Pa. Commonwealth Ct. 641, 416 A.2d 619 (1980), and consequently has seemingly overturned, sub silencio, the exception established in Jones $ Laughlin Steel.
These cases have not, however, removed from the province of the Board the task of determining whether the referee’s findings and conclusions are supported by substantial competent evidence. And it is in this capacity, I believe, the Board has the authority and the need, to view a disfigurement on appeal.
When, in United States Steel, we extended the rule set down in McGartland to disfigurement cases, we interpreted McGartland to apply “[b]ecause disfigurement and loss of use cases are so closely related” but we found no reversible error in that case in the viewing of the scar by the Board. United States Steel, 52 Pa. Commonwealth Ct. at 646, 416 A.2d at 621. We noted:
Without its view of Claimant, the only evidence [the Board] had on the record before it was the description of the scar offered by counsel for Claimant and Employer. While we believe that that evidence was substantial enough to support the referee’s finding of fact. . . . the question is *79admittedly a close one. Therefore, we cannot fault the Board for observing 'Claimant.
Id. at 647, 416 A.2d at 621-22. We found any error in the Board’s viewing of the disfigurement to be harmless because “the Board did not substantively alter the referee ’,s findings of fact. It found facts similar to the referee’s findings and affirmed the referee’s order.” Id. at 647, 416 A.2d at 622.
In St. Joe Zinc, .we did overturn the Board after they viewed the Claimant’s disfigurement on appeal. But we did so not simply because the Board had viewed the scar, but rather because the Board altered the referee’s award without finding substantial differences in the evidence. We concluded:
In the instant case, there can be no doubt that there was competent evidence to support the referee’s findings. Indeed, a comparison of the description of the scarring by the referee with that of the Board discloses no substantial difference in what each of them observed. Under such circumstances, we must conclude that the Board erred as a matter of law when it increased the award based upon its own observation of the Claimant.
Id. at 367,429 A.2d at 1264.
What McGartland and our cases prohibit, then, is not the personal observation of the Claimant’s disfigurement by the Board, but rather a substitution of the Board’s judgment for that of the referee when observation by reasonable men could substantially support the referee’s judgment. It is the substantial competent evidence standard that our cases reaffirm in applying McGartland to disfigurement. It is not in observing the disfigurement that the Board errs, but in considering it outside the context of the substantial evidence test.
*80The opinion of the majority in this case and onr opinions in the other recent 'disfigurement cases focus on verbal descriptions of the disfigurement observed, recited into the record by counsel or by the. referee. In the case before us, the Claimant’s counsel described ■the disfigurement as “a linear red scar on the left side of claimant’s chin, one-eighth inch in length and being reddish along the line of the scar.” The majority’s opinion quotes the nearly identical language in the finding of the referee which describes the scar. Admittedly, this is indicative that the finding is supported by substantial evidence, yet I think it unrealistic to believe that the referee based his finding of fact on the recitation of claimant’s counsel and not on his own observation of the scar.2
In a disfigurement case, the referee inevitably bases his findings of fact and determination of compensability on his personal observation of the scarring or damage to the normal appearance of the claimant. See St. Joe Zinc; United States Steel. Unlike other compensable injuries, disfigurement is not best determined by expert medical testimony, which can be recorded for review by the Board on appeal, or by testimony from witnesses describing what the claimant’s disfigurement looks like. Rather, it is the physical appearance of the claimant himself which constitutes the evidence considered by the referee. It is precisely because this essential physical evidence considered by the referee is difficult to preserve for the record that these cases are troublesome. The recitation of verbal descriptions of the disfigurement is helpful but woefully inadequate to accurately preserve evidence which is received by the referee by a visual perception of *81physical evidence.3 I would maintain that consideration by the Board of this same essential physical evidence which the referee considered does not constitute error unless the Board considers it outside the context of the substantial evidence standard.
I think that the law cannot be otherwise. Onr cases cannot practicably prohibit observation of a claimant’s disfigurement by the Board. We cannot prohibit disfigured claimants from appearing before the Board on appeal without violating due process and indeed being violative of the Board’s own rules of procedure.4 Nor could we realistically insist that the Board members avert their gaze to avoid seeing disfigured claimants when they appear to prosecute their appeal. I think also that we cannot practicably require the Board to be legally blind and determine if the referee’s findings are supported by substantial evidence without examining that most critical evidence on which the referee has relied, i.e., the physical appearance of the claimant. To limit the Board to the verbal descriptions recorded ignores the reality of how the referee *82make® Ms finding®.5 I believe what McGartland and our case law demand, however, is that in viewing the disfigurement, the Board adhere to the substantial evidence standard.
In the case at hand, the Board did not adhere to the substantial evidence standard and therefore must be reversed. The Board admits that the description of the -soar in the record is adequate, indicating, as in St. Joe Zinc, that there was no substantial difference in what the referee and the Board observed. The Board based its decision on its knowledge of what such scars ■are worth, and -held as a matter of law that the disfigurement entitled the Claimant to eight weeks of compensation. It is the seriousness of the disfigurement which determines its compensable worth, and we have held that seriousness of disfigurement is a question of fact, not of law. Sun Shipbuilding & Dry Dock Co. v. Workmen’s Compensation Appeal Board, 41 Pa. Commonwealth Ct. 302, 398 A.2d 1111 (1979), aff’d on other grounds, sub nom, Sun Ship, Inc. v. Pennsylvania, 447 U.S. 715 (1980). With the Board’s concurrence in the verbal description, I cannot agree that the increase of the award by a mere five weeks is sufficient to indicate that the referee’s determination of the seriousness of the scar is unsupported by -substantial evidence.

 Section 3 of the Act of February 8, 1972, P..L. 25 (Act No. 12) and Section 23 of tbe Act of March 29, 1972, P.L. 159 (Act No. 61), amending Section 423 of tbe Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §854.


 In his report of decision, the referee prefaced his findings of fact by noting that he had viewed the Claimant’s sear.


 This distinguishes disfigurement eases from loss of use cases. In determining loss of nse, the referee, while necessarily receiving some evidence in a visual observation of the claimant, also takes essential evidence in the form of testimony from the claimant and others as to the use limitations the claimant has experienced and functions which he can no longer perform. See e.g. McGartland, 489 Pa. at 298, 413 A.2d at 1087 where the Supreme Court noted:
'Claimant stated that he could not hold objects of any weight, open a car door, button his clothes, or use his left hand to bathe. Claimant’s physician stated unequivocally that claimant’s left hand was lost for all practical purposes because of the loss of mechanism created by amputation of claimant’s index, middle and ring fingers.....
The referee in a loss of nse case does not rely as exclusively on visual evidence as in a disfigurement case.


 34 Pa. Code 111.14(a) still requires, “[i]n cases involving disfigurement or commutation the claimant shall appear in person.”


 Even if care is taken to develop detailed and accurate descriptions of disfigurement in the record, words alone seldom capture the subjective elements fundamental to the referee’s decision. While we can describe the length, location and color of a scar, can we adequately verbalize the impact of -these factors which combine to create a degree of “ugliness”, if you will, for which a claimant should receive a certain compensation? Clearly, there is a need for consistency in disfigurement awards and detailed and accurate standards. But the judgment of the referees will remain subjective; a “half-inch red line on the chin” could be disfiguring on one man’s face and add character to another’s.